Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-205325, filed on 11/13/2019.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





1.	Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (US P. No. 2018/0227954).
As to claim 1, Singh teaches a wireless communication system (fig. 1) comprising: a first processing device (112 in fig. 1) configured to include a first access point (i.e., 110 in fig. 1); a terminal device (i.e., 120 in fig. 1) configured to be wirelessly connected (130 in fig. 1) to the first access point (110 in fig. 1) ; and 
a second processing device (162 in fig. 1), wherein the first processing device (112 in fig. 1) transmits first connection information  (i.e., 402 in fig. 4) used for a connection to the first access point (110 in fig. 4) to the second processing device (162 in fig. 1), and the second processing device starts a second access point (160 in fig. 1) using second connection information identical (180 in fig. 4) to the first connection information received from the first processing device (110 in fig. 1) (p. [0039], [0041] disclose the shared backhaul connection and message and information) and performs wireless communication (i.e., 130 in fig. 1) with the terminal device (120 in fig. 1) using the second access point (fig. 1 and p. [0026-0027] indicates the wireless communication 140 includes 130 or 132 can connect between the first device 112 or the second device 162 and the terminal 120 or 170, p. [0030]).
As to claim 2, Singh teaches the terminal device performs wireless communication in conformance with a first communication standard, the terminal device communicates with the first processing device including the first access point in conformance with the first communication standard, the second processing device transmits a handover ready signal indicating that handover is possible in conformance with a second communication standard in response to a handover operation performed by a user (p. [0022]), and when the first processing device receives the handover ready signal, the first processing device transmits the first 
As to claim 10, Singh teaches a second processing device (162 in fig. 1) comprising: a processor to start a second access point (160 in fig. 1) using second connection information (402 in fig. 4) upon receiving first connection information (it is noted that the first and second connection information is shared in the same connection is indicated via 180 in fig. 1 and fig. 4) used for a connection to the first access point (110 in fig. 4 or fig. 1) from the first processing device (112 in fig. 1) including a first access point to perform wireless communication (140 including 130 and 132 in fig. 1 and fig. 4) with a terminal device , wherein the second connection information is identical to the first connection information (180 in fig. 4) ) (p. [0039], [0041] disclose the shared backhaul connection and message and information) and the processor perform wireless communication with the terminal device by using the second access point (fig. 1 and p. [0026-0027] indicates the wireless communication 140 includes 130 or 132 can connect between the first device 112 or the second device 162 and the terminal 120 or 170, p. [0030]).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as Singh et al., which is recorded in this office action, does not teaches the scope of claim 3 such as “when an error occurs during processing of a job received from the terminal device, the first processing device transmits an error occurrence signal to the terminal device, when the terminal device receives the error occurrence signal, the terminal device displays a handover icon on a touch panel display included in the terminal device, when the terminal device detects an operation performed on the handover icon by the user, the terminal device displays a message prompting execution of the handover operation to the second processing device, and when the user performs the handover operation to the second processing device, the second processing device transmits the handover ready signal” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Mizutani (US P. No. 2013/0077568) discloses the structure of a communication system according to an embodiment of the present invention. As shown in FIG. 1, the communication system includes a terminal device 10 (a mobile telephone or a personal digital assistant (PDA), for example), a first access point 100, a first printer 1100, a second printer 1200, and a third printer 1300. The terminal device 10 can instruct any of the printers 1100, 1200, and 1300 to execute an image process by transmitting a command via the first access point 100 using Wi-Fi communication technology. Wi-Fi is defined by the Wi-Fi Alliance as a wireless communication method based on the IEEE 802.11 standards. In the embodiment, it will be assumed that the image process is a printing process.
	Ohara (US P. No. 2005/0048953) discloses when an instruction to execute or try to control to change over a target of communication from the first personal computer 3 to the second wireless access point 4 is received from the first personal computer 3 as a user's terminal 

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 22,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672